The opinion of the court was delivered by
Redfield, J.
The only controversy in the present case is, whether the plaintiff’s have shown any claim against the estate of James Sutton, which they can enforce- at law ? The court think they have not.
It is true, that, by the terms of the contract of the first of April, 1833, the plaintiffs were to have all the personal estate of the deceased, and five hundred acres of the real estate, and the use of some other real estate, and were to pay all his debts, and if the debts exceeded the value of the property received, they were to be paid the excess. Under this contract the plaintiffs took possession of the property, and proceeded to pay debts, to a large amount, during the lifetime of James Sutton. '
Had James Sutton lived, it is plainly to be seen, that these plaintiffs could have had no claim against him until they had paid debts to an amount exceeding the property received. This they had not done at his decease. They could claim nothing against the estate, then, under that contract. But how shall they be permitted to set aside that contract, and claim as on a general indebitatus assumpsit ? This they might do if James Sutton had refused to carry the contract into effect on his part. But this he did not do. The writings were not fully executed; but there was such part performance as would justify a court of equity in compelling their execution. Phillips v. Thompson, 1 Johns. Ch. 131. Clinan v. Cooke, 1 Sch. & Lef. 41. Parkhurst v. Van Cortlandt, 1 Johns. Ch. 273, 285. Lindsay v. Lynch, 2 Sch. & Lef. 1.
It is true, too, that if in consequence of the decease, the performance of the contract had become impossible, by administration being taken out by one of the creditors, and a representation'of insolvency, the plaintiffs would have been absolved from their contract, and might have chme in for compensation for what they had done under the contract. For, when administration is regularly taken upon an estate, and a representation of insolvency, the whole estate and all Jaims must be reduced to cash, as of the day of the decease, *80and all specific contracts, to be performed in future, are determined by the death, and the parties come in under the commission for compensation. But this was not done.
Instead of this, the plaintiffs made a further confirmatory contract with the heirs, by which they stipulated to pay all the debts and to pay Sally Sutton one thousand dollars, and have received the agreed consideration and paid all which they have ever paid in fulfilment of that contract. These payments, so made, constitute no legal claim against any one, and the original debts are extinguished by those, who had the only interest in that matter, in order to release the property from the lien which the creditors held upon it. It is true, doubtless, that had these debts been paid under a misapprehension of facts, and where equity required that the plaintiffs should be let in as creditors, we should permit them to come in the place of the original creditors. Walker v. Hill, 17 Mass. R. 380.
But we think the present case merits a different consideration. Here the estate is in effect closed, so. far as creditors are concerned'. And we would not suffer the plaintiffs to take advantage of an administration and representation of insolvency, (which, as they are granted by a court of competent jurisdiction, must now be considered regular,) to set on foot a claim, which, as in favor of them, never had any existence either in law or equity.
We have not considered the contract of September, 1836, as of any validity to vary the case.
Judgment affirmed.
Williams, Ch. J., dissenting.